Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the increasing cross-sections for increased angular extensions (Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 5, line 2 is objected to because of the following informalities:  “comprising two said groups of conduits” should be - - wherein the at least one group of conduits comprises two groups of conduits- -.  Appropriate correction is required.
Claim 8, line 3-4 is objected to because of the following informalities:  “all the conduits of the plurality of conduits of all the groups of conduits” should be - - all the conduits of the plurality of conduits of the at least one group of conduits- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not state that the conduits have different cross-sections that increase for increased said angular extensions of the angular sectors.  Page 6-7, lines 29-30 of 
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMasters et al (US 20090256003 as referenced in OA dated 11/20/2020).

    PNG
    media_image1.png
    768
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    705
    575
    media_image2.png
    Greyscale

Annotated Figure 15, 16 of McMasters et al (US 20090256003 as referenced in OA dated 11/20/2020).
Regarding claim 1, McMasters discloses a fuel injection device (Figure 2) for a combustion chamber (Figure 1, 26) of an aircraft engine (Intended use, Figure 1, 10.  A gas turbine engine is an aircraft engine.  Paragraph 0038, 0039, and 0041 describe thrust which would be for an aircraft), including a first, central, pilot injection part (Figure 2, 162),  a second, multipoint injection part (Figure 15, 301) surrounding the first, central, pilot injection part, the second, multipoint injection part being connected to a fuel supply conduit (The conduit supplying liquid fuel to Figure 10, 126.  Paragraph 0051) and including injection holes (The outlet of Figure 24, 308) for injecting a fuel (The liquid fuel in Paragraph 0043) into the combustion chamber, wherein the second, multipoint injection part includes, between said injection holes and said supply conduit, at least one group of conduits (The conduits are split into the groups of Figure 16, 304 or 305) comprising a plurality of conduits (Annotated Figure 16, labeled conduits.  For clarification, each conduit includes Figure 16, 308 and is denoted by a different line (a dashed line and a dotted line)), said conduits of the plurality of conduits being juxtaposed to each other, and conveying separate fuel flows (The fuel flows in each Figure 16, 308 for each conduit) from a common fuel supply chamber (Figure 10, 126) to a single respective injection hole (The respective outlet of Figure 24, 308 for each conduit) of the injection holes, the plurality of conduits extending circumferentially around the first, central, pilot injection part over angular sectors (The plurality of conduits extend over angular sectors) having different angular extensions (Each of the conduits have a different angular extension); a part of the conduits of the plurality of conduits is composed of joined and rigid tubes (The conduits are formed of joined, rigid tubes) forming a unitary portion and is manufactured by a material addition method (Figure 15, 301 is a unitary component.  Paragraph 0067).
As a note, while McMasters discloses that the plurality of conduits is manufactured by a material addition method, this claim limitation is a product-by-process limitation. The claimed phrase “by a material addition method” is a product by process limitation; that is made from a material addition method. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product 
Regarding claim 2, McMasters discloses the invention as claimed.
McMasters further discloses wherein the second, multipoint injection part is crown shaped (Figure 15, 301 is crown shaped).
Regarding claim 5, McMasters discloses the invention as claimed.
McMasters further discloses wherein the at least one group of conduits comprises two groups of conduits (The conduits are split into the groups of Figure 16, 304 or 305), of which each extends into a respective angular part (Figure 16, 304 and 305 extend into respective angular halves of the crown) of the crown shape of the second, multipoint injection part.
Regarding claim 8, McMasters discloses the invention as claimed.
McMasters further discloses wherein the supply conduit emerges in the supply chamber (The conduit supplying liquid fuel to Figure 10, 126 emerges in Figure 10, 126.  The instant application states that 2 emerges in 17 by supply tube 4.  Figure 3 shows the outlet of 4 feeding 17.  In a similar manner, the conduit supplying liquid fuel to Figure 10, 126 has an outlet that feeds 126) of the second, multipoint injection part, to which are connected all the conduits of the plurality of conduits of the at least one group of conduits (Figure 10, 126 feeds both 304 and 305.  Paragraph 0051, 0054).
Regarding claim 9, McMasters discloses the invention as claimed.
McMasters further discloses an outer crown (Annotated Figure 15, labeled crown.  This portion of Figure 15, 301 is crown shaped and radially outwards from the first, central, pilot injection part) for supplying the first, central, pilot injection part with the fuel (Figure 18), said conduits of the plurality of conduits of the second, multipoint injection part being comprised in said outer crown.
Regarding claim 11, McMasters discloses a fuel injection device (Figure 2) for a combustion chamber (Figure 1, 26) of an aircraft engine (Intended use, Figure 1, 10.  A gas turbine engine is an aircraft engine.  Paragraph 0038, 0039, and 0041 describe thrust which would be for an aircraft), including a first, central, pilot injection part (Figure 2, 162),  a second, multipoint injection part (Figure 15, 301) surrounding the first, central, pilot injection part, the second, multipoint injection part being connected to a fuel supply conduit (The conduit supplying liquid fuel to Figure 10, 126.  Paragraph 0051) and including injection holes (The outlet of Figure 24, 308) for injecting a fuel (The liquid fuel in Paragraph 0043) into the combustion chamber, wherein the second, multipoint injection part includes, between said injection holes and said supply conduit, at least one group of conduits (The conduits are split into the groups of Figure 16, 304 or 305) comprising a plurality of conduits (Annotated Figure 16, labeled conduits.  For clarification, each conduit includes Figure 16, 308 and is denoted by a different line (a dashed line and a dotted line)), each conduit of the plurality of conduits conveying separate fuel flows (The fuel flows in each Figure 16, 308 for each conduit), the plurality of conduits extending circumferentially around the first, central, pilot injection part over angular sectors (The plurality of conduits extend over angular sectors) having different angular extensions (Each of the conduits have a different angular extension); a part of the conduits of the plurality of conduits is composed of joined and rigid tubes (The conduits are formed of joined, rigid tubes) forming a unitary portion and is manufactured by a material addition method (Figure 15, 301 is a unitary component.  Paragraph 0067), wherein the conduits of the plurality of conduits have different circumferential lengths (The conduits have different circumferential lengths), increasing for increased said angular extensions of the angular sectors (The circumferential lengths increase for increased angular extensions of the angular sectors).
As a note, while McMasters discloses that the plurality of conduits is manufactured by a material addition method, this claim limitation is a product-by-process limitation. The claimed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryon et al (US 20170037783) in view of Patel et al (US 20160305327).

    PNG
    media_image3.png
    363
    581
    media_image3.png
    Greyscale

Annotated Figure 1 of Ryon et al (US 20170037783)
Regarding claim 1, Ryon discloses a fuel injection device (Figure 1, 100) for a combustion chamber of an aircraft engine (Paragraph 0029.  Intended use, a gas turbine engine can be an aircraft engine), including a first, central, part (Figure 1, 120), a second, multipoint injection part (Figure 1, 106) surrounding the first, central, part, the second, multipoint injection part being connected to a fuel supply conduit (The conduit which supplies fuel to Figure 3, 132.  Paragraph 0028) and including injection holes (Figure 1, 122) for injecting a fuel (The fuel in Paragraph 0028) into the combustion chamber, wherein the second, multipoint injection part includes, between said injection holes and said supply conduit, at least one group of conduits (The groups of conduits are the ones on the left half of Figure 1, 106 and the right half of 106) comprising a plurality of conduits (The portion of Figure 1, 112 upstream of and including Annotated Figure 1, labeled circumferential portion), said conduits of the plurality of conduits being juxtaposed to each other, and conveying separate fuel flows (The fuel flow in the conduits) from a common fuel supply chamber (Figure 3, 132) to a single respective injection hole (The respective Figure 1, 122 for each 112) of the injection holes, the plurality of conduits extending circumferentially around the first, central, part over angular sectors (The angular sectors each Figure 1, 112 extends over) having different angular extensions (The conduits have different angular extensions); a part of the conduits of the plurality of conduits is composed of joined and rigid tubes (Figure 1, 112 are joined rigid tubes) forming a unitary portion and is manufactured by a material addition method (The additive manufacturing in Paragraph 0030).
As a note, while Ryon discloses that the plurality of conduits is manufactured by a material addition method, this claim limitation is a product-by-process limitation. The claimed phrase “by a material addition method” is a product by process limitation; that is made from a material addition method. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product 
Ryon does not disclose a first, central, pilot injection part.
However, Patel teaches a fuel injection device (Figure 1, 10) for a combustion chamber of an aircraft engine (Paragraph 0002 and 0032.), including a first, central, pilot injection part (Figure 1, 14, 26 and 42), a second, multipoint injection part (Figure 1, 20) surrounding the first, central, pilot injection part, the second, multipoint injection part being connected to a fuel supply conduit (The conduit supplying fuel to Figure 3, 206) and including injection holes (The outlets of Figure 1, 76 and 78) for injecting a fuel (Paragraph 0044) into the combustion chamber.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ryon wherein the first central part is a first, central, pilot injection part as taught by and suggested by Patel because it has been held that applying a known technique, in this case Patel’s use of a central, pilot injection part according to the steps described immediately above, to a known device, in this case, Ryon’s fuel injection device, ready for improvement to yield predictable results, in this case providing a pilot stage for fuel supply at low and high power levels (Paragraph 0004 of Ryon), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification adds two additional Figure 3, 130 to 132 of Ryon which feed Figure 3, 210A and 210B of Patel and uses the pilot injector of Patel as the axial air swirler of Ryon).
Regarding claim 2, Ryon in view of Patel teaches the invention as claimed.
Ryon further discloses wherein the second, multipoint injection part is crown shaped (Figure 1, 106 is crown shaped).
Regarding claim 3, Ryon in view of Patel teaches the invention as claimed.
Ryon further discloses wherein the conduits of the plurality of conduits are connected to the injection holes by connecting tubes (The portion of Figure 1, 112 downstream of and including Annotated Figure 1, labeled axial portion) which are oriented in a direction essentially identical to a central axis (The central axis of Figure 1, 106) of the crown shape of the second, multipoint injection part.
Regarding claim 7, Ryon in view of Patel teaches the invention as claimed.
Ryon further discloses wherein at least one of the conduits of the plurality of conduits extends over a respective angular sector of the angular sectors of at least 135° (The conduits which travel to the bottom of Figure 1, 106 extend at least 135°).

Claim 4, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryon in view of Patel as applied to claim 3, 1 above, and further in view of Tingle (US 4918925 as referenced in OA dated 11/10/2020).
Regarding claim 4, Ryon in view of Patel teach the invention as claimed.
Ryon in view of Patel does not teach wherein the connecting tubes have identical length over diameter ratios.
However, Tingle teaches a fuel injection device (Figure 1) for a combustion chamber (Figure 1, 18) of an aircraft engine (Intended use, Column 3-4, 56-8.  This citation states that the hoses are aircraft hoses, so that the gas turbine engine is an aircraft engine) and in Column 2, lines 15-20 and Column 4-5, lines 55-6 that the length and diameter ratio of fuel tubes are results-effective variables which control the pressure drop and distribution of fuel (In Ryon, the connecting tubes already have a predetermined length, so that the only variable to change is the diameter in order to achieve the same pressure drop in each tube).   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the length and diameter ratio of fuel tubes are results-effective variables which control the pressure drop and distribution of fuel.  Thus, the claimed limitation of wherein the connecting tubes have identical length over 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ryon in view of Patel wherein the connecting tubes have identical length over diameter ratios in order to optimize the pressure drop and distribution of fuel (The modification has the connecting tubes having the same length over diameter ratio, so that the pressure drop in each is the same.).
Regarding claim 6, Ryon in view of Patel teach the invention as claimed.
Ryon in view of Patel does not teach wherein the conduits of the plurality of conduits have different cross-sections, increasing for increased said angular extensions of the angular sectors.
However, Tingle teaches a fuel injection device (Figure 1) for a combustion chamber (Figure 1, 18) of an aircraft engine (Intended use, Column 3-4, 56-8.  This citation states that the hoses are aircraft hoses, so that the gas turbine engine is an aircraft engine) comprising a plurality of conduits  (Figure 1, 22) with separate fuel flows and in Column 2, lines 15-20 and Column 4-5, lines 55-6 that the length and the diameter (The diameter of the tubes affects the cross section of the tubes) of fuel tubes are results-effective variables which control the pressure drop and distribution of fuel (In Ryon, the plurality of conduits already have a predetermined length, so that the only variable to change is the diameter in order to achieve the same pressure drop in each tube.  The conduit having a longer length needs to have the larger diameter per Equation (2) of Tingle.  Thus, cross-sections increase for increased said angular extensions).   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the diameter of fuel tubes are results-effective variables which control the pressure drop and distribution of fuel.  Thus, the claimed limitation of wherein the conduits of the plurality of conduits have different cross-sections, increasing for increased said angular extensions of the angular sectors is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ryon in view of Patel wherein the conduits of the plurality of conduits have different cross-sections, increasing for increased said angular extensions of the angular sectors in order to optimize the pressure drop and distribution of fuel (The modification has the conduits with increased angular extensions having increased diameters (and thus cross sections), so that the pressure drop in each is the same.).
Regarding claim 10, Ryon in view of Patel and Tingle teach the invention as claimed.
Ryon in view of Patel does not teach wherein the separate fuel flows in all the conduits of the plurality of conduits undergo equal head losses.
However, Tingle teaches wherein the separate fuel flows in all the conduits of the plurality of conduits undergo equal head losses (Column 2, lines 15-20).
(Column 2, line 15-20, This is the same modification as claim 6).
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
Applicant asserts that McMasters does not teach separate fuel flows, from a common fuel supply chamber to a single respective injection hole.  Examiner respectfully disagrees.  In this new interpretation of McMasters, the conduits (Annotated Figure 16, labeled conduits.  For clarification, each conduit includes Figure 16, 308 and is denoted by a different line (a dashed line and a dotted line)) are fed from a common fuel supply chamber (Figure 10, 126) and convey separate fuel flows (The fuel flows in each Figure 16, 308 for each conduit) to a single respective injection hole (The respective outlet of Figure 24, 308 for each conduit).
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741